Citation Nr: 9900470	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.

WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a January 1995 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied eligibility to VA benefits due to 
lack of recognized military service.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that her spouse served with the United 
States Armed Forces during World War II.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
spouse's claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the appellant is 
not eligible for VA benefits as a matter of law.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellants spouse had no recognized guerilla 
service and was not a member of the Philippine Commonwealth 
Army in the service of the United States Armed Forces.



CONCLUSION OF LAW

The criterion of veteran for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The record contains a November 1987 certification from the 
Armed Forces of the Philippines (AFP), verifying that the 
appellants spouse was inducted in August 1941 and was 
missing in action as of December 21, 1941.  

By letter, dated in September 1992, the Office of the Civil 
Registrar General stated that records of deaths and marriages 
from 1932 to 1945 were destroyed during the liberation of 
Manila on February 4, 1945.  The office could not verify the 
death of the appellants spouse, alleged to have occurred on 
March 24, 1942 in Mariveles, Bataan.  

The appellant filed a claim for VA benefits in June 1993 and 
stated that her spouse entered active service in January 1939 
and was missing in action on March 24, 1942.  

By affidavit, dated in August 1993, F.C. and A.A.M. stated 
that the appellants spouse died during World War II while 
fighting in Bataan against the Japanese.  The affiants 
indicated that they knew of this death because they lived in 
the same vicinity as the appellants spouse.  

In 1950 and again in January 1960, the United States Army 
certified that the appellants spouse had no recognized 
service with United Sates Armed Forces.  In June 1994, the 
United States Army Reserve Personnel Center (ARPERCEN) again 
certified that the appellants spouse had no recognized 
guerrilla service and was not a member of the Commonwealth 
Army while in the service of the Armed Forces of the United 
States.  

By decision dated in June 1994, the RO denied the appellants 
claim for VA benefits.  

In January 1995, the appellant submitted a second 
certification by the AFP indicating that her spouse was 
inducted into the United States Army Forces in the Far East 
(USAFFE) in August 1941 and was missing in action as of 
December 21, 1941.  

By decision dated in January 1995, the RO again denied the 
appellants claim for VA benefits.  

In September 1996, the RO contacted the ARPERCEN for review 
of possible service by the appellants spouse under other 
names.  A response, received in November 1996, indicated that 
the records had been searched under all names and no change 
to the previous finding was warranted.  

At a hearing before the undersigned in July 1998, the 
appellant presented a letter, dated in October 1941, from her 
spouse.  Transcript, p. 3.  The letter was translated into 
the transcript of the hearing.  The letter stated that 
appellants spouse was in good health and was coming home in 
November and looking forward to seeing her.  Transcript, p. 
4.  



II. Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  The term veteran of any war means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1998).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 U.S.C.A. § 107 (West 1991); 38 
C.F.R. § 3.8(a).  Service as a Philippine Scout in the 
Regular Army inducted between October 6, 1945 and June 30, 
1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  For a Regular Philippine Scout or a member of one of 
the regular components of the Philippine Commonwealth Army 
while serving with USAFFE, the period of active service will 
be from the date certified by the Armed Forces as the date of 
enlistment.  38 C.F.R. § 3.9(a) (1998).  Active service of a 
regular Philippine Scout or a member of the Philippine 
Commonwealth Army serving with USAFFE will include POW status 
immediately following a period of active duty, or a period of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer.  38 C.F.R. § 
3.9(b) (1998).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  The Court of Veterans Appeals has held that 
the Secretary has lawfully promulgated regulations making 
service department findings binding on the VA for purposes 
of establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In the instant case, the service department has certified 
that the appellants spouse had no recognized guerrilla 
service and was not a member of the Commonwealth Army while 
in the service of the Armed Forces of the United States. The 
Board is bound by this finding, and thus finds that the 
appellants spouse did not have recognized service so as to 
confer eligibility for VA benefits.  Since the law pertaining 
to eligibility for the claimed benefits is dispositive of 
this issue, the appellants claim must be denied because of 
the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Basic eligibility for VA benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
